DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-10, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (JP 2016058735, see English translation provided on 3/29/2022). modified by Jeong (US 2013/0292052).
Regarding claim 1, Asano meets the claimed, An imprint apparatus that forms an imprint material on a substrate using a mold, (Asano [0016] describes an imprint apparatus 1 that forms a pattern on an uncured resin 14 with a mold 8) the imprint apparatus comprising: a light irradiator (Asano [0017] describes the imprint apparatus includes a light irradiation unit 2) configured to irradiate the substrate with light that changes a viscosity of the imprint material without curing the imprint material; (Asano [0038] and [0040] describe the light irradiation unit applies a preliminary exposure to the resin to increase the viscoelasticity or viscosity/shear force of the resin but not cure it) a supplier configured to supply the imprint material onto the substrate; (Asano [0038] describes a coating part 5 applies resin to the wafer substrate) and a controller configured to, control a supply process of supplying the imprint material on the substrate by the supplier, (Asano [0038] describes the control part 7 controls the resin application step, [0030] Figure 2 shows multiple previously applied regions) an irradiation process of irradiating the imprint material on the substrate with the light by the light irradiator to change the viscosity of the imprint material, and a forming process of forming the imprint material by contacting the mold with the imprint material on the substrate and curing the imprint material, (Asano [0038] describes the control part 7 brings the mold into contact with the resin and controls the irradiation part to cure the resin.)
Asano describes a controller which controls the supply, preliminary irradiation, and forming processes. Asano is nearly identical to the invention with the exception of the claimed order of the processes, wherein the controller is configured to perform the supply process and the irradiation process for a plurality of shot regions on the substrate, and then perform the forming process for the plurality of shot regions.
Analogous in the field of imprinting, Jeong meets the claimed, perform the supply process and the irradiation process for a plurality of shot regions on the substrate, and then perform the forming process for the plurality of shot regions, Jeong [0036] describes applying resin at regular intervals (shot regions) followed by increasing the temperature (irradiating with heat) which alters the viscosity, then describes planarizing and forming a pattern on the resin (forming.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the order described in Asano to supply and irradiate all the shot regions before forming in order to alter the viscosity of the resin which affects the flowability when later contacting the mold, see Jeong [0036].
Regarding claim 2, Asano meets the claimed, The apparatus according to claim 1, wherein the controller is configured to perform the irradiation process in parallel with the supply process (Asano [0038] describes the preliminary irradiation occur alongside each other.)
Regarding claim 3, Asano meets the claimed, The apparatus according to claim 1, wherein the controller is configured to: control the supply process such that the imprint material is sequentially supplied to each of the plurality of shot regions while moving the substrate; (Asano [0038] describes the control part drives the stage to be coated by the coating part) and control, the irradiation process during controlling the supply process while moving the substrate such that at a timing when a shot region, to which the imprint material has been supplied, is arranged at a position which the light from the light irradiator passes through, the shot region is irradiated with the light (Asano [0038] describes that the control part also controls the preliminary exposure of the resin, it is inherent that the shot area is “at a light irradiation position” if the shot area is being irradiated. It is also inherent that this occurs at some time.)
Regarding claim 4, Asano meets the claimed, The apparatus according to claim 1, wherein the controller is configured to control the supply process and the irradiation process such that a time interval from supply of the imprint material by the supplier to irradiation of the light by the light irradiator falls within a target range (Asano [0045] describes that the preliminary exposure occurs at a timing, “target range” of either before or after stamping once the patterned is aligned.)
Regarding claim 6, Asano meets the claimed, The apparatus according to claim 1, wherein in the irradiation process, the controller is configured to control the light irradiator so as to selectively irradiate, with the light, each shot region of the plurality of shot regions to which the imprint material has been supplied (Asano [0038] describes the preliminary irradiation happens on a single shot area at a time and is then repeated a plurality of times to produce a plurality of patterns.)
Regarding claim 8, Asano meets the claimed, The apparatus according to claim 1, wherein, the light irradiator is configured to irradiate the substrate with light that increases the viscosity of the imprint material without curing the imprint material (Asano [0038] and [0040] describes that the preliminary irradiation increases the viscoelasticity and increases the viscosity coefficient.)
Regarding claim 9, the embodiment in Asano [0038] only describes increasing the viscoelasticity and the viscosity coefficient and does not meet the claimed, The apparatus according to claim 1, wherein the light irradiator is configured to irradiate the substrate with light that decreases the viscosity of the imprint material. However, Jeong [0036] describes applying resin at regular intervals (shot regions) followed by increasing the temperature (irradiating with heat) which decreases viscosity, then describes planarizing and forming a pattern on the resin (forming.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the viscosity described in Asano to alter the viscosity of the resin which affects the flowability when later contacting the mold, see Jeong [0036].
Regarding claim 10, Asano meets the claimed, The apparatus according to claim 1, wherein: the supplier is arranged on a side of a first direction of the light irradiator, the plurality of shot regions are arrayed along the first direction, (Asano [0038] and Figure 2A show the coating part 5 to the positive x direction of the light irradiation part 2 and the shot areas 20 are along that direction) and the controller is configured to perform the supply process and the irradiation process for the plurality of shot regions in an order along the first direction (Asano [0025] describes the stage driving mechanism 17 moves in the x, y, and z directions and Asano [0038] describes the shot area is positioned under the coating part 5 by the control part 7 and is then moved again (positive x direction) to the irradiation part 2.) 
Regarding claim 13, Asano meets the claimed, The apparatus according to claim 1, wherein the light irradiator is further configured to irradiate the substrate with light that cures the imprint material in the forming process (Asano [0038] describes that the light irradiation part 2 also provides regular ultraviolet rays to cure the resin in a curing process.)
Regarding claim 16, modified Asano meets the claimed, The apparatus according to claim 1, wherein the plurality of shot regions include a first shot region and a second shot region, (Jeong [0036] describes dropping the resist at regular intervals which would include at least a first and second shot region) and wherein the controller is configured to perform the supply process and the irradiation process for the first shot region and the second shot region, (Asano [0038] describes the control part 7 controls the resin application step, [0030] Figure 2 shows multiple previously applied regions) and then perform the forming process for the first shot region and the second shot region (Jeong [0036] describes dropping the resist at regular intervals which would include at least a first and second shot region.)
Regarding claim 17, modified Asano describes the controller is configured to perform the supply process and the irradiation process (Asano [0038] describe the control unit controls the supplying and irradiating steps) but does not describe the claimed order, perform the supply process and the irradiation process for the second shot region, between the supply process for the first shot region and the forming process for the first shot region.
Jeong meets the claimed, perform the supply process and the irradiation process for the second shot region, between the supply process for the first shot region and the forming process for the first shot region (Jeong [0036] describe the planarizing/filling steps which constitute the forming process are not performed until after all of the regions have been supplied and irradiated with heat.)
Regarding claim 18, modified Asano meets the claimed, The apparatus according to claim 1, wherein the controller (Asano [0038] describes a control unit) is configured to start the forming process for the plurality of shot regions after the supply process and the irradiation process are completed for all of the plurality of shot regions (Jeong [0036] describe the planarizing/filling steps which constitute the forming process are not performed until after all of the regions have been supplied and irradiated with heat.)
Regarding claim 19, modified Asano meets the claimed, The apparatus according to claim 1, wherein the plurality of shot regions are arrayed along a first direction, and the controller is configured to perform the supply process for the plurality of shot regions while moving the substrate in the first direction, (Asano [0025] describes the stage driving mechanism 17 moves in the x, y, and z directions and Asano [0038] describes the shot area is positioned under the coating part 5 by the control part 7 and is then moved again (positive x direction) to the irradiation part 2) and perform the irradiation process for the plurality of shot regions while controlling the supply process  (Asano [0038] describes the supplying, irradiating, and imprinting is repeated over the wafer while moving the wafer.)
Regarding claim 20, modified Asano meets the claimed, The apparatus according to claim 1, wherein the controller is configured to control the forming process such that contact between the mold and the imprint material, of which the viscosity has been changed, is started after the irradiation process (Jeong [0036] describe the planarizing/filling steps which constitute the forming process are not performed until after all of the regions have been supplied and irradiated with heat.)

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Asano as modified by Jeong and in further view of Mikami (US 2013/0078820).
Regarding claim 5, Asano does not describe the timing between the supplying and irradiation as constant and does not meet the claimed, The apparatus according to claim 1, wherein the controller is configured to control the supply process and the irradiation process such that a time interval from supply of the imprint material by the supplier to irradiation of the light by the light irradiator is constant among the plurality of shot regions.  
Analogous in the field of imprinting, Mikami does not explicitly meet the claimed, The apparatus according to claim 1, wherein the controller is configured to control the supply process and the irradiation process such that a time interval from supply of the imprint material by the supplier to irradiation of the light by the light irradiator is constant among the plurality of shot regions however, Mikami [0042]-[0043] describes that the edge regions of the resist should be irradiated immediately to avoid unwanted spreading. Immediate radiation would be constant across all the shot regions. 
The courts have held that applying a known technique to improve a similar device in the same way would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art to apply the technique of immediately irradiating the resist material in order to prevent the resist material from spreading, see Mikami [0043].
Regarding claim 7,  Asano does not describe irradiating the peripheral edge portion and does not meet the claimed, The apparatus according to claim 6, wherein in the irradiation process, the controller is configured to control the light irradiator so as to irradiate, with the light, a peripheral edge portion of each shot region of the plurality of shot regions to which the imprint material has been supplied.  
Analogous in the field of imprinting, Mikami meets the claimed, The apparatus according to claim 6, wherein in the irradiation process, the controller is configured to control the light irradiator so as to irradiate, with the light, a peripheral edge portion of each shot region of the plurality of shot regions to which the imprint material has been supplied.  (Mikami [0045] describes applying UV light to an outer peripheral portion of a resist shot.)
It would have been obvious to a person of ordinary skill in the art to modify the location of where the preliminary irradiation of Asano takes place to be the outer peripheral portion of the resist as described in Mikami in order to prevent the resist from protruding outward when the mold template is pressed onto the resist, see Mikami [0045].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asano as modified by Jeong and in further view of Nakagawa (US 2015/0042012).
Regarding claim 11, Asano does not meet the claimed, The apparatus according to claim 10, wherein the controller is configured- 20 -10209785US01/P220-0755US to perform the forming process for the plurality of shot regions in an order along a second direction opposite to the first direction.
Analogous in the field of imprint apparatus, Nakagawa meets the claimed, The apparatus according to claim 10, wherein the controller is configured to perform the forming process for the plurality of shot regions in an order along a second direction opposite to the first direction (Nakagawa [0044] and Figures 7A-7G describe a process where a discharge unit 24 applies a resin 10 to a plurality of shot regions 30a, 30b, while the substrate is moving in the negative x direction. Then the substrate is moved back in the positive x direction where it is pressed by the mold 8.)
The courts have held that a simple substitution of one known element for another to obtain predictable results would have been obvious to a person or ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the lithography apparatus of Asano by performing the forming process in the reverse direction as described in Nakagawa to yield the predictable result of forming patterns on the shot regions while preventing bubbles from forming in the patterned mold, see Nakagawa [0032], [0033] and Asano [0021].
Regarding claim 12, Asano does not meet the claimed, The apparatus according to claim 10, wherein the controller is configured to start the forming process at a shot region among the plurality of shot regions to which the irradiation process has been performed (Nakagawa [0044] describes the target shot region 30b is deposited last after shot region 30a (see Figure 7A) but imprinted before 30a.)
The courts have held that a simple substitution of one known element for another to obtain predictable results would have been obvious to a person or ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the lithography apparatus of Asano by performing the forming process in the reverse order as described in Nakagawa in order to yield the predictable result of forming patterns on the shot regions while preventing bubbles from forming in the patterned mold, see Nakagawa [0032], [0033] and Asano [0021].
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Asano does not meet the amended claims regarding the order of the supplying and irradiation processes before the formation process for all of the shot regions. Examiner agrees that the claimed order is not taught by Asano alone and cites a new reference, Jeong, which describes supplying and irradiating all the shot regions prior to forming. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744